UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03835 Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/10 is included with this Form. ■Value Line Centurion Fund, Inc. Schedule of Investments September 30, 2010 (Unaudited) Shares Value Common Stocks — 93.2% Consumer Discretionary — 18.7% AutoZone, Inc. * $ BorgWarner, Inc. * Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Deckers Outdoor Corp. * DIRECTV Class A * Dollar Tree, Inc. * Expedia, Inc. Gildan Activewear, Inc. * Guess?, Inc. J. Crew Group, Inc. * Jo-Ann Stores, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * National Presto Industries, Inc. Netflix, Inc. * O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Peet’s Coffee & Tea, Inc. * Priceline.com, Inc. * Shaw Communications, Inc. Class B Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) Tractor Supply Co. TRW Automotive Holdings Corp. * Unifirst Corp. Warnaco Group, Inc. (The) * Yum! Brands, Inc. Consumer Staples — 9.8% British American Tobacco PLC ADR Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Cott Corp. * Diamond Foods, Inc. Energizer Holdings, Inc. * Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Hormel Foods Corp. J&J Snack Foods Corp. Lancaster Colony Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. * Shares Value Energy — 1.5% Core Laboratories N.V. $ Enbridge, Inc. QEP Resources, Inc. Southwestern Energy Co. * Financials — 3.5% AFLAC, Inc. Bank of Montreal BlackRock, Inc. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Health Care — 17.8% Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp. * Express Scripts, Inc. * Haemonetics Corp. * Henry Schein, Inc. * Hospira, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Life Technologies Corp. * Medco Health Solutions, Inc. * MEDNAX, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * Sirona Dental Systems, Inc. * Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * Thoratec Corp. * Volcano Corp. * 1 ■Value Line Centurion Fund, Inc. Schedule of Investments September 30, 2010 (Unaudited) Shares Value Industrials — 14.4% AMETEK, Inc. $ Applied Signal Technology, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Copart, Inc. * Cubic Corp. Danaher Corp. Donaldson Co., Inc. Elbit Systems Ltd. HEICO Corp. Hunt (J.B.) Transport Services, Inc. IHS, Inc. Class A * ITT Corp. Kansas City Southern * L-3 Communications Holdings, Inc. Lennox International, Inc. Middleby Corp. (The) * Navistar International Corp. * Oshkosh Corp. * Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. * Shares Value Information Technology — 18.2% Accenture PLC Class A $ Acme Packet, Inc. * Advent Software, Inc. * Alliance Data Systems Corp. * Amphenol Corp. Class A ANSYS, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Dolby Laboratories, Inc. Class A * Equinix, Inc. * F5 Networks, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Open Text Corp. * Oracle Corp. Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * TIBCO Software, Inc. * VMware, Inc. Class A * WebMD Health Corp. * Wright Express Corp. * Materials — 7.6% Ball Corp. Crown Holdings, Inc. * FMC Corp. NewMarket Corp. Praxair, Inc. Rock-Tenn Co. Class A Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) Telecommunication Services — 0.2% Telefonica S.A. ADR Utilities — 1.5% ITC Holdings Corp. Questar Corp. Wisconsin Energy Corp. 2 ■Value Line Centurion Fund, Inc. Schedule of Investments September 30, 2010 (Unaudited) Total Common Stocks And Total Investment Securities — 93.2% (Cost $83,572,724) $ Principal Amount Value Short-Term Investments — 6.6% Repurchase Agreements — 6.6% $ With Morgan Stanley, 0.18%, dated 09/30/10, due 10/01/10, delivery value $8,200,041 (collateralized by $8,200,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $8,415,250) $ Total Short-Term Investments (Cost $8,200,000) Cash And Other Assets In Excess Of Liabilities — 0.2% Net Assets (1) —100.0% $ Net Asset Value Per Outstanding Share ($124,063,996 ÷ 11,646,250 shares outstanding ) $ * Non-income producing. For federal income tax purposes, the aggregate cost was $91,772,724, aggregate gross unrealized appreciation was $33,523,257, aggregate gross unrealized depreciation was $1,434,455 and the net unrealized appreciation was$32,088,802. ADR
